IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0469
                            Filed November 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DREW ALAN MANGLER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jackson County, Joel W. Barrows,

Judge.



      Drew Mangler appeals following his conviction for murder in the second

degree. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Heard by Mullins, P.J., and May and Schumacher, JJ.
                                         2


MAY, Judge.

         Someone killed James Remakel by stabbing him thirty-two times. The State

charged Drew Mangler. A jury convicted Mangler of murder in the second degree.

Mangler challenges his conviction on four grounds, arguing: (1) there is insufficient

evidence that he is Remakel’s killer, (2) a jury instruction was misleading and

confusing, (3) some evidence was improperly excluded, and (4) he is entitled to a

new trial because of a Brady violation.1 We affirm.

     I. Facts and Prior Proceedings

         James Remakel lived in Bellevue, Iowa. He had “a very serious back

condition.” For the most part, he was homebound, relying on others for help

around the house. And he received home deliveries for much of his material

needs.

         On December 18, 2016, Richard Steines spoke with Remakel on the phone.

They made plans for Steines to bring Remakel a meal on Christmas Day. When

Steines arrived on December 25, he found Remakel deceased. The back door

was broken and hanging open.

         A. December 25 Investigation

         Bellevue Police Department Officers Josh Kilburg and Ryan Kloft

investigated Remakel’s house on Christmas Day. When they pushed open the

back door, part of the doorframe fell to the floor. They “immediately noticed the

overwhelming smell of death and decay” and believed Remakel had died from “a

medical issue.” Remakel’s body was in his bedroom. After confirming Remakel



1   See Brady v. Maryland, 373 U.S. 83 (1963).
                                        3


was deceased though, the officers did not inspect Remakel’s body further due to

the distressing smell. When the county medical examiner saw Remakel’s body,

he advised that it was “a crime scene.” Police then contacted the Division of

Criminal Investigation (DCI) and “taped the entire lot off.” However, personnel had

already walked through the kitchen.

      Investigators found “damage to the actual striker plates” on Remakel’s door

and “a possible footwear impression” on two different doors, suggesting the doors

had been kicked in.    There was blood in the bedroom, the kitchen, and the

bathroom. All DNA samples from the house matched Remakel’s profile.

      In Remakel’s bedroom, there were locked dresser drawers that had been

forced open. Inside, investigators found three bank bags with coins inside and

various prescription-drug bottles (some empty, some with pills inside).

      No usable fingerprints were found in Remakel’s home. But investigators

did record twenty-six footwear impressions from the flooring and two doors.

      Remakel’s autopsy revealed that he “sustained thirty-two sharp-force

injuries.” The medical examiner testified that “simply he bled out.” Remakel’s body

showed signs of decomposition, meaning he “had been dead a few days prior to

December 25.” The medical examiner could not “give an exact day.” But phone

records, utility records, and witness observations suggested Remakel died on

December 19 or December 20.2



2Remakel’s phone records showed that he “neither made nor answered any call
after 7:26 p.m.” on December 19. Records show his water usage dropped to zero
after December 19.
        A department-store employee spoke with Remakel on the phone on
December 18 to arrange a return through FedEx. A FedEx driver received “no
                                         4


       Investigators interviewed witnesses with known connections to Remakel.

On December 27, a DCI special agent interviewed Mangler. Mangler told the

agent he used to do odd jobs for Remakel for $10 per hour in cash but quit in

March 2016. Mangler claimed he had not spoken to Remakel for months. Mangler

said he went to Bellevue on December 23 or December 24 but “those two times

were the only recent times he had been there.”

       As it turns out though, Mangler was also in Bellevue on December 19 and

December 20.

       B. The Night of December 19

       On the night of December 19, Mangler met his friend, Brady Hutchcroft, at

the Bellevue bar where Hutchcroft worked. They took Hutchcroft’s car to Ryleigh

Perkins’s residence in Bellevue. They arrived sometime after 8:00 p.m. The three



response at all” from Remakel’s home on December 22 despite two loud attempts
that day.
        John Hoff, one of Remakel’s acquaintances, testified that he drove by
Remakel’s house on December 21 or December 22. He saw “a package on
[Remakel’s] front door, front step.” Hoff knew Remakel “never used the front door,”
so he picked up the package and left it inside the back porch. He did not look into
the kitchen or go past the back porch. But he did find it abnormal that Remakel
did not greet him in the kitchen, as that was his normal spot in the house.
        Remakel had an order of “thick-cut ribeyes” from Bender’s Foods that he
was supposed to pick up on December 21. The meat-counter manager testified
that Remakel was a regular customer who “pretty much always picked [his orders]
up on the day that he said he was going to.” Peter Connolly, a volunteer in the
community, was scheduled to pick up Remakel and drive him to Bender’s Foods
on December 21. Remakel did not answer the door or his phone when Connolly
called him. And no one picked up Remakel’s order.
        However, on December 20, LouAnn Scheckel attempted to deliver
Remakel’s prescriptions to his house. As usual, she knocked and then walked into
the house calling his name. She walked through the hallway to the bathroom. But
did not find Remakel, so she left with the prescriptions. Scheckel testified that she
did not see anything out of the ordinary in Remakel’s home. But there was no
evidence that she went into Remakel’s bedroom, where he was found on
December 25. And she admitted that she did not make detailed observations.
                                           5


drank beer, smoked marijuana, and played video games for about two hours. Then

they went to Hutchcroft’s house—also in Bellevue—to drink more beer and hang

out.

       At some point in the evening, Mangler left Hutchcroft’s house by himself on

foot. Perkins testified that he thought Mangler left around “10:00 p.m.” Perkins

told investigators he thought Mangler was going to get cocaine. And Hutchcroft

told investigators he thought Mangler was getting marijuana. But Mangler did not

return with either drug.

       Laverne Jackson lives on the same block as Hutchcroft. Around 11:00 p.m.

that night, Bellevue Police Officer Brent Roling received a call from Jackson. She

said Mangler “came to her residence, came into the house, and . . . he was

unwanted at the residence at that time.” Jackson’s sister was present when

Mangler arrived. She testified that Mangler “just barged right in the door.” Jackson

yelled at Mangler that she did not want him there and pushed him out of the door.

Mangler left shortly after the encounter. So Officer Roling patrolled the area

around Jackson’s residence.

       One or two hours after Mangler left on his own and walked around Bellevue,

Mangler returned to Hutchcroft’s house.3 Hutchcroft’s house is only five blocks

from Remakel’s home.

       After Mangler returned, Mangler, Perkins, and Hutchcroft went back to

Perkins’s residence to get his car. Perkins testified that at that point “it had to have



3Perkins testified that Mangler was gone for “over an hour” and it might have been
an “[h]our and a half.” Hutchcroft testified that Mangler was gone for “an hour and
a half, maybe two hours.”
                                         6


been close to midnight.” They planned to go to Maquoketa to find drugs, but

Perkins’s car was plowed into a snowbank.

        Around 1:45 a.m., Officer Roling found Mangler, Perkins, and Hutchcroft all

“trying to get a car out of a snowbank.” At this point, Mangler, Perkins, and

Hutchcroft were near Perkins’s residence—about six blocks from Remakel’s

home.

        Officer Roling asked Mangler about his visit to Laverne Jackson’s house.

Mangler told Officer Roling that he “just stopped in, hadn’t seen [Jackson] in a

while, just stopped in to say hi, wish her a [M]erry Christmas.” Officer Roling did

not arrest or detain anyone. So Mangler, Perkins, and Hutchcroft pushed the car

onto the road and continued to Maquoketa.

        On the way to Maquoketa, Mangler gave Perkins money for gas. Perkins

testified that Mangler had a wad of cash “in the vehicle as we were traveling to

Maquoketa.” The cash consisted of “$20s” and “at least one $50.”4

        C. December 20 and After

        On December 20, Mangler and Hutchcroft went to a pawn shop. Mangler

bought a snowboard for $160.49. He paid with $200 in cash.




4 Perkins testified that he was “pretty sure” Mangler had the money at the beginning
of the night, but he did not remember seeing the wad of cash at his residence.
During Perkins’s first interview with investigators, he said he did not remember
seeing Mangler’s wad of cash until after Mangler left Hutchcroft’s house by himself.
But during his second interview with investigators, Perkins recalled that—before
going for his walk—Mangler told him and Hutchcroft he was going to find some
cocaine. And Mangler showed them the wad of cash to explain how he planned
to pay for it. But Perkins admitted that he talked to Mangler and others before this
second interview.
                                           7


       The pair then went to Diamond Jo’s casino. Mangler paid in cash and even

loaned cash to Hutchcroft. In total, Mangler spent at least $400 in cash—but likely

much more—in the twenty-four hours immediately following his walk alone in

Bellevue on the night of December 19.

       Investigators looked into Mangler’s finances. On December 19 at 2:23 p.m.,

Mangler sent a Facebook message that said “I have no money yet.” That same

day, Mangler sent another Facebook message at 4:44 p.m. asking someone for

money. Mangler had approximately $3 in a checking account on December 19.

And he had $11 in a savings account. Mangler was receiving unemployment

payments of $379 per week—but the payment issued on December 19 was not

received or cashed until three or four days later.

       Investigators seized a pair of Mangler’s shoes. The seized shoes appeared

to match the shoes Mangler was seen wearing in Diamond Jo’s security camera

footage from December 20.             A DCI criminologist compared the footwear

impressions found in Remakel’s home to Mangler’s shoes.              Here is how he

explained his findings to the jury:

       Upon completion of my examination, there were six [footwear
       impressions] that [in] my opinion . . . the left shoe could have made.
       There were five that the right shoe could have made. There were
       four that were just of similar sole design, but due to the limited nature
       of those impressions, nothing further could be stated. And then there
       were twelve that were not made by that pair of shoes.

He added that “[a]nother shoe could have made those [impressions] . . . [but it]

would have to be awfully close to that design.” Also, the jury was shown the crime

scene footwear impressions with a transparent overlay of Mangler’s shoe pattern.

So the jurors could make their own assessment.
                                        8


      Investigators found blood on the tongue of Mangler’s right shoe. DNA

testing confirmed the blood was Remakel’s.

      The State charged Mangler with first-degree murder for killing Remakel. A

jury found Mangler guilty of second-degree murder.

   II. Analysis

      On appeal, Mangler challenges: (1) the sufficiency of the evidence, (2) jury

instruction twenty-nine, (3) exclusion of the word “manslaughter” in a voicemail

message, and (4) denial of his motion for a new trial. We address each in turn.

      A. Sufficiency of the Evidence

      Mangler first contends the State did not prove “beyond a reasonable doubt

Mangler was the person who killed Remakel.” He claims “[t]here was no evidence

that specifically tied Mangler to the death of Remakel.” And Mangler draws our

attention to eight alleged shortcomings in the State’s case: (1) no blood or DNA

evidence links Mangler to the crime scene; (2) Mangler’s shoe print was not

unique, and it is not a perfect match with the footwear impressions at Remakel’s

home; (3) there were no identifiable fingerprints at the crime scene; (4) although

Mangler gave a pill to Perkins on the night of December 19, there is no evidence

it came from Remakel’s home; (5) there is no proof Mangler had no money before

he walked around in Bellevue on the night of December 19; (6) Mangler’s family

testified that he was his normal self during the week leading up to Christmas; (7)

because Perkins and Hutchcroft were intoxicated on the night of December 19,

their testimony about the duration of Mangler’s absence is untrustworthy; and (8)

two witnesses allegedly entered Remakel’s home after December 19 and did not

see anything unusual.
                                         9


       Under Iowa law though, we will “uphold a verdict if substantial evidence

supports it.” State v. Quinn, 691 N.W.2d 403, 407 (Iowa 2005); see State v. Kelso-

Christy, 911 N.W.2d 663, 666 (Iowa 2018) (“We review the sufficiency of the

evidence for correction of errors at law.”). Evidence is “substantial if it would

convince a rational fact finder the defendant is guilty beyond a reasonable doubt.”

State v. Meyers, 799 N.W.2d 132, 138 (Iowa 2011). “We view the evidence in the

light most favorable to the State, including all legitimate inferences and

presumptions that may fairly and reasonably be deduced from the record.” State

v. Soboroff, 798 N.W.2d 1, 5 (Iowa 2011). We make no distinction between direct

and circumstantial evidence. See Kelso-Christy, 911 N.W.2d at 668 (“Direct and

circumstantial evidence are equally probative.” (citation omitted)).

       Our   review   has    revealed   ample    evidence—some         direct,   some

circumstantial—that Mangler killed Remakel on December 19 or December 20,

2016. In brief summary, evidence supporting the verdict shows: (1) Remakel’s

blood was found on the tongue of Mangler’s shoe; (2) Mangler’s shoe prints were

similar to the footwear impressions on Remakel’s floors and doors; (3) Mangler

attempted to hide from police the fact that he was in Bellevue on December 19 and

December 20; (4) Mangler had opportunity to kill Remakel—he was in Bellevue,

on his own, just five blocks from Remakel’s home, in the same general timeframe

that investigators believe Remakel was murdered; (5) Mangler had a motive to kill

Remakel—he seemed to have no money early in the evening on December 19, he

knew Remakel kept cash and prescriptions on hand, and he wanted drugs; and (6)

after walking around on his own in Bellevue near Remakel’s home, Mangler had a

sudden influx of cash, which he spent at a pawn shop and casino the very next
                                           10


day. From this evidence, the jury could reasonably connect the dots and conclude

Mangler was Remakel’s killer beyond a reasonable doubt. See Meyers, 799
N.W.2d at 138. Sufficient evidence supports the jury’s verdict.

         B. Jury Instruction Twenty-Nine

         Mangler next contends that “[t]he district court erroneously combined the

instruction that murder in the second degree does not require specific intent with

the general intent instruction.” He claims that “[t]he combined instruction . . . is

misleading and confuses the malice aforethought” standard.             Specifically, he

asserts that giving a definition of general intent and tying it to second-degree

murder “creates a danger that the jury will apply the general intent instruction . . .

to murder in the second degree as a whole,” and “apply general intent concepts to

the malice aforethought instruction.”

         We generally “review challenges to jury instructions for correction of errors

at law.” Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699, 707 (Iowa 2016) (citation

omitted). But we do not believe Mangler’s appellate argument was preserved for

our review. It is true that, during trial, Mangler objected to jury instruction twenty-

nine.5 But his argument now is different from his objection at trial. This is what he

said at trial:


5   Instruction twenty-nine stated:
          Murder in the Second Degree does not require a specific intent to kill
          another person.
                 Concerning only the charge of Murder in the Second Degree,
          you are instructed that in order to commit a crime a person must
          intend to do an act which is against the law. While it is not necessary
          that a person knows the act is against the law, it is necessary that
          the person was aware he was doing the act and he did it voluntarily,
          not by mistake or accident. You may, but are not required to,
          conclude a person intends the natural results of his acts.
                                           11


       The second paragraph of [instruction twenty-nine] tells the jury
       essentially that murder in second degree is a general intent crime,
       which is what current case law clearly states. However, I believe that
       case law is in error and, in fact, murder in the second degree is
       actually a specific intent crime.
              ....
              . . . [The jury] should not be instructed that it’s a general intent
       crime.

       This objection—that the law should be changed—is not the same as

Mangler’s argument on appeal—that the instruction was confusing. And “[i]t is a

fundamental doctrine of appellate review that issues must ordinarily be both raised

and decided by the district court before we will decide them on appeal.” Bank of

Am., N.A. v. Schulte, 843 N.W.2d 876, 883 (Iowa 2014) (citation omitted).

Because Mangler did not raise—and the district court did not rule on—Mangler’s

current argument, Mangler failed to preserve error.

       As a fallback position, Mangler claims that “[t]o the extent error is not

preserved, Mangler was denied the effective assistance of counsel.”6 “To establish

[a] claim of ineffective assistance of counsel,” the defendant must show their “trial

counsel failed to perform an essential duty and counsel’s failure resulted in



6  Generally, “ineffective assistance of counsel claims are best resolved by
postconviction proceedings to enable a complete record to be developed and
afford trial counsel an opportunity to respond to the claim.” State v. Truesdell, 679
N.W.2d 611, 616 (Iowa 2004). Here, however, the record is sufficient for our
analysis.
        We also recognize Iowa Code section 814.7 was recently amended to
provide in pertinent part: “An ineffective assistance of counsel claim in a criminal
case shall be determined by filing an application for postconviction relief” and “shall
not be decided on direct appeal from the criminal proceedings.” See 2019 Iowa
Acts ch. 140, § 31 (codified at Iowa Code § 814.7 (2020)). In State v. Macke,
however, our supreme court held these amendments “apply only prospectively and
do not apply to cases pending on July 1, 2019.” 933 N.W.2d 226, 235 (Iowa 2019).
Therefore, we conclude the amendments “do not apply” to this case, which was
pending on July 1, 2019. See id.
                                          12

constitutional prejudice.” State v. Walker, 935 N.W.2d 874, 881 (Iowa 2019). If a

defendant fails to show Strickland7 prejudice, it is not necessary for the court to

consider whether counsel breached an essential duty. See King v. State, 797
N.W.2d 565, 574 (Iowa 2011) (“In this case, however, it is not necessary to decide

the issue of whether King’s counsel provided inadequate assistance because,

upon our review of the entire record, we conclude that King has failed to show

prejudice as required under the Strickland test.”).         “To establish” Strickland

prejudice—also referred to as “constitutional prejudice”—“the defendant is

required to show ‘that counsel’s errors were so serious as to deprive the defendant

of a fair trial, a trial whose result is reliable.’” Walker, 935 N.W.2d at 881 (citation

omitted). “It is not enough for the defendant to show that the errors had [only]

some . . . effect on the outcome of the proceeding.” Id. (alteration in original)

(citation omitted). “Rather, ‘[t]he defendant must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.’” Id. (alteration in original) (citation omitted).

         We conclude Mangler cannot show Strickland prejudice. The marshalling

instruction on second-degree murder required the State to prove malice

aforethought.     A separate instruction gave this correct definition of malice

aforethought: “‘Malice aforethought’ is a fixed purpose or design to do some

physical harm to another which exists before the act is committed. It does not have

to exist for any particular length of time.” See, e.g., State v. Buenaventura, 660
N.W.2d 38, 49 (Iowa 2003) (“‘Malice aforethought is a fixed purpose or design to



7   Strickland v. Washington, 466 U.S. 668, 687 (1984).
                                          13


do some physical harm to another that exists before the act is committed.’ Like

premeditation, ‘[i]t does not have to exist for any particular length of time.’”

(alteration in original) (citation omitted)). And the jury was instructed that any time

“the State must prove something, it must be by evidence beyond a reasonable

doubt.” So jurors were instructed that, unless the State proved malice aforethought

beyond a reasonable doubt, they could not return a verdict finding Mangler guilty

of second-degree murder. We presume the jury followed those instructions. See

Kinseth v. Weil-McLain, 913 N.W.2d 55, 73 (Iowa 2018).

       Moreover, as Mangler concedes, the fighting issue in this case was the

offender’s identity. It was more about who the offender was and much less about

whether the offender had bad intentions. The offender inflicted “thirty-two sharp-

force injuries” on Remakel. This repetitive stabbing left no serious question as to

whether the offender acted with malice aforethought, “a fixed purpose or design to

do some physical harm to another which exists before the act is committed.” Even

assuming “a fixed purpose or design to do some physical harm” had not yet formed

before the first stab, it surely must have formed by the time the offender stabbed

Remakel for the second time—or the fifth time—or the tenth time—or the fifteenth

time—or the twentieth time—or the thirtieth time—or surely by the thirty-second

time the offender stabbed Remakel with a sharp object.             So once the jury

determined Mangler was the offender, the jury would almost certainly conclude

Mangler acted with malice aforethought.

       In short, we see no “reasonable probability that, but for” counsel’s failure to

object to the jury instructions given, “the result of the proceeding would have been
                                         14

different.” Walker, 935 N.W.2d at 881 (citation omitted). Accordingly, we decline

to grant relief on Mangler’s ineffective-assistance claim.

       C. Exclusion of Voicemail Message

       Next Mangler draws our attention to Joe Rogge, a Bellevue resident who

was known to rummage through trash.8 On December 16—three days before

Remakel was likely murdered—Rogge left a voicemail for Mary Bartels. In it,

Rogge said the word “manslaughter.” But the voicemail did not mention anything

connecting it to Remakel.

       Mangler sought to introduce the voicemail at trial. He argued it was relevant

because it “suggest[s] that [Rogge] might have been responsible for Mr. Remakel’s

death, and he’s a person of interest that should have been investigated

thoroughly.” The court excluded the voicemail, ruling:

       I do think it’s hearsay, but I also don’t believe that it’s relevant. It
       occurred before the homicide. There’s no stated connection to the
       victim in the message. I do think that the potential prejudice
       outweighs the probative value, which is almost nonexistent, and
       frankly, given the availability of inquiry into the investigation
       concerning Mr. Rogge,[9] I don’t see how keeping this out prejudices
       your client, so I’m going to keep it out.

       On appeal, Mangler argues the district court erred in excluding the voicemail

on hearsay grounds. But Mangler does not attack the additional grounds on which



8 When officers interviewed Rogge at his apartment, he showed them a monitor
and hard drive he took from Remakel’s trash. The officers did not search the
residence, but Rogge let them look into his backpack where they found razor
blades and a surgical scalpel. Rogge told officers that he would “never put [the]
scalpel into flesh.”
9 Rogge was investigated by officers and interviewed three times. He was unable

to give officers a timeline of his activities during the week before Christmas, but
there were no reports that Rogge was near Remakel’s home on December 19 or
December 20.
                                             15


the district court excluded the voicemail, namely, relevance and “that the potential

prejudice outweighs the probative value,” if any. And we believe exclusion was

authorized by Iowa Rule of Evidence 5.403. Rule 5.403 grants the court discretion

to exclude evidence if “its probative value is substantially outweighed” by the

“danger” of “unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.” Because

“[w]eighing probative value against prejudicial effect is not an exact science, . . .

we give a great deal of leeway to the trial judge who must make this judgment call.”

State v. Einfeldt, 914 N.W.2d 773, 784 (Iowa 2018) (internal quotation marks

omitted) (citation omitted). And on this record, we see no abuse of discretion in

the court’s decision to exclude the mere fact Rogge said the word

“manslaughter”—without any connection to Remakel—in a voicemail. Because

we affirm on this ground, we need not decide whether our hearsay rules provide

an additional basis to exclude the voicemail. See Tate v. Derifield, 510 N.W.2d
885, 887 (Iowa 1994) (“On appeal we may affirm the district court ruling upon any

ground raised in district court . . . .”).

       D. Brady Violation

       Finally, Mangler contends the district erred in denying his motion for new

trial. In his motion, Mangler alleged a Brady violation, meaning the State prevented

Mangler’s access to favorable evidence that was relevant to his defense. See 373
U.S. at 87. However, like the district court, we do not believe Mangler has shown

grounds for relief.

       Mangler’s motion focuses on Tina Trenkamp. On December 23, Trenkamp

and Heather Merrick took an evening walk near Remakel’s street. They saw
                                            16


Rogge walking back and forth in front of Remakel’s home. This was not an

especially uncommon encounter: Rogge was known to sort through trash cans.

Trenkamp and Merrick frequently ran into Rogge on their walks.

          Soon after the discovery of Remakel’s death, Officer Kilburg interviewed

Trenkamp. She told Kilburg about her work at a hardware store where Remakel

had shopped. Kilburg asked Trenkamp what Remakel bought or didn’t buy, how

he paid for items, and whether the store delivered items. Officer Kilburg included

this information in his investigation report.

          At a hearing on Mangler’s motion for new trial, Trenkamp testified she

wasn’t sure whether or not she also told Kilburg about her December 23 sighting

of Rogge. Here is an excerpt from her testimony:

                  Q. Is it possible you didn’t tell Josh Kilburg at that time? A.
          I’m beginning to believe maybe I didn’t. Maybe I told him I need to
          talk to [Mangler’s attorney], and somewhere in my brain it stuck that
          I talked to him and I didn’t. I don’t know.

          Prior to trial, Mangler’s counsel subpoenaed Trenkamp. Counsel intended

to have Trenkamp testify about Remakel’s shopping habits as reflected in Kilburg’s

report.

          When Trenkamp received the subpoena, she did not know what it was for.

So she called Officer Kilburg to ask.10 Kilburg responded it was probably about

the hardware store. But Trenkamp said she thought it was about seeing Rogge

on December 23. Kilburg did not know what Trenkamp was talking about. So,

after they got off of the phone, Kilburg went back through his notes and the audio



10 The record does not pinpoint with certainty when the phone call between
Trenkamp and Officer Kilburg occurred.
                                          17


recording of his interview with Trenkamp. He found no mention of the Rogge

sighting. So Kilburg called Trenkamp back. He told her to tell Mangler’s defense

team what she knew. He also told the prosecutor what Trenkamp said. They

assumed Trenkamp would talk to defense counsel before testifying.

           As it turned out though, Mangler’s counsel chose not to have Trenkamp

testify.     Nor did counsel interview Trenkamp.      So counsel did not learn of

Trenkamp’s Rogge sighting before or during trial.

           After the verdict, a third party contacted counsel and shared Trenkamp’s

information. Mangler then moved for a new trial based on newly discovered

evidence. At a hearing on the motion, Mangler presented testimony from Kilburg,

Trenkamp, and two other witnesses. Mangler claimed the “State violated Brady

when it failed to reveal exculpatory information provided to Officer Kilburg prior to

trial that Rogge was walking back and forth in front of Remakel’s residence.” The

court denied Mangler’s motion.

           Our review is de novo. State v. Jones, 817 N.W.2d 11, 15 (Iowa 2012). “To

establish a Brady violation has occurred,” Mangler was required to “prove by a

preponderance of the evidence ‘(1) the prosecution suppressed evidence; (2) the

evidence was favorable to the defendant; and (3) the evidence was material to the

issue of guilt.’” DeSimone v. State, 803 N.W.2d 97, 103 (Iowa 2011) (quoting

Harrington v. State, 659 N.W.2d 509, 516 (Iowa 2003)). It is the prosecutor’s duty

to disclose exculpatory information, even if the accused has not requested it.

Harrington, 659 N.W.2d at 522. But “if the defendant either knew or should have

known of the essential facts permitting him to take advantage of the evidence, the
                                           18

evidence is not considered suppressed.” Id. (internal quotation marks omitted)

(citation omitted).

         Following our de novo review, we agree with these findings of the district

court:

         The court believes that there is little evidence of a Brady violation
         here. It’s unclear whether Ms. Trenkamp reported the December
         23rd sighting at any time prior to two days before trial. It appears
         more likely that she did not. . . .
                 Mr. Rogge’s wanderings around town, per the testimony at
         trial and here today, were common knowledge in Bellevue. The court
         does not believe that his December 23rd wanderings, even if in the
         vicinity of Mr. Remakel’s residence, would appear exculpatory to
         Officer Kilburg.
                 Also, the defense, of course, had subpoenaed Ms. Trenkamp
         as a witness, they certainly could have interviewed her before trial.
                 But in any event, Mr. Rogge’s activities of December 23rd,
         four days after the murder, as reported by Ms. Trenkamp and
         Ms. Merrick, are not material, and it is highly unlikely that this
         information would have changed the result. In addition, as
         mentioned, it could have been discovered prior to trial in the exercise
         of the defense’s due diligence.

Like the district court, we find no Brady violation occurred.

   III. Conclusion

         We affirm Mangler’s conviction for second-degree murder.

         AFFIRMED.